DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments and remarks filed 27 January 2021 have been received and entered in full. Claims 1-19 are pending. 
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 October 2020.
Claims 1-12, 18 and 19 are under examination.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the deletion of “substantially". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maintained Rejection
Claims 1-12 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Dochniak (BAOJ Cancer Res Ther 2016, IDS, 07/16/2019) and further in view of Reed et al. (US Patent No. 9,950,063 B2, IDS, 07/16/2019).
Dochniak teaches that rubber elongation factor, i.e. HEV b-1; a protein derived from heavea brasilensis induces IgE antibody production and IgE-primed effector cells (i.e. B cells), which may inhibit tumor growth in metastatic cancer (see p.1 of 2), as in the instant claims 1-5, 8 and 9. Dochniak teaches that one can administer hyper-allergenic compositions as vaccines comprising HEV b-1 in the form of the natural allergen (i.e. purified native protein), recombinant protein or combinations thereof together with immunologic adjuvants (see p.2 of 3, col.2, first full paragraph), as in the instant claims 1 and 7. Dochniak that the compositions can be administered 
Reed teaches vaccine compositions comprising immunologic adjuvants, along with more than one protein that exhibits immunogenicity in humans along with pharmaceutically acceptable carriers. The composition can be free of growth factor and can include a protein antigen that is a non-amyloidal protein (see e.g. abstract, col.3, col.6, lines 54-59 and col.7, lines 26-41), as in the instant claims 1, 6, 12 and 19. The adjuvant can be a granulocyte macrophage colony-stimulating factor (see col.7, line 36), as in the instant claim 10. The immunologic adjuvant can form an association with the protein antigen (see col.7, lines 53-55), as in the instant claim 11. The composition can be topical and disposed in a container (see col.8, line 2 and col.46, lines 40-55), as in the instant claims 1 and 18. Reed does not teach Hev b-1.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Dochniak and Reed. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Reed teaches that vaccines generated according to the invention beneficially contain high-purity, chemically defined adjuvant components that exhibit lot-to-lot consistency and that can be manufactured efficiently on an industrial scale without introducing unwanted or structurally undefined contaminants (see col.2, lines 52-59). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. Applicant asserts that Dochniak does not teach or suggest a topical hyper-allergenic composition and instead teaches intracutaneous and peritoneal administration. Applicant asserts that Dochniak does not teach or suggest including a first protein that exhibits amyloid-β structure and immunogenicity in humans, a second protein that exhibits immunogenicity in humans, an immunologic adjuvant, and a carrier in a topical composition. Applicant asserts that Reed does not cure Dochniak’s deficiencies as it is directed to pharmaceutical compositions and vaccine compositions that include an antigen and GLA for inducing or enhancing an immune response and that for vaccines that include an antigen and GLA, the vaccine will be administered by an intradermal, subcutaneous, intramuscular or intravenous route. Applicant asserts that Reed does not teach or suggest utilizing a protein that exhibits amyloid-β structure in a topical composition. Applicant “requests that the next action identify, by reference to column and line number, the location in the cited references of 1) a teaching of including a protein that exhibits amyloid-β structure in a topical composition, and 2) a teaching of including both a protein that exhibits amyloid-β structure and a second protein that exhibits immunogenicity in humans in a topical composition.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is not necessary that either one of Dochniak or Reed “explicitly teaches 
Note also that specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involve not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art, when also considering the general understanding of one of ordinary skill the art. See MPEP § 2141 (III). Given that both prior art references are directed to vaccine compositions for inducing an immune response, given that Dochniak teaches administration of Hev b-1 to or around the skin, and given that Reed teaches topical administration, it would have been obvious to try a topical formulation comprising the Hev b-1 (as taught by Dochniak), a second protein as claimed, an adjuvant (e.g. GLA) and a co-adjuvant (e.g. GM-CSF) (all taught by Reed). Note that the instant claims recite the open language “comprising” which does not exclude additional unrecited elements (see MPEP 2111.03), such as including both 
Applicant asserts that Dochniak does not teach or suggest including a granulocyte macrophage colony-stimulating factor in his composition and Reed does not cure this deficiency. Applicant asserts that although Reed teaches GM-CSF, Reed refers to it as a cytokine that can be used as a co-adjuvant. Applicant asserts that Reed does not provide any suggestion or motivation for GM-CSF with a protein that exhibits amyloid-β in a topical composition or otherwise. Applicant “requests that the next action identify, by reference to column and line number, the location in the cited references of a teaching or a suggestion of combining a granulocyte macrophage colony-stimulating factor with a protein that exhibits amyloid-β structure in a topical composition, and an explanation as to why the skilled artisan would combine these two components, with 
Reed’s abstract teaches that the vaccine can comprise e.g. one or more antigens, a Toll-like receptor (TLR) agonist and a co-adjuvant. Accordingly, Reed’s specification defines that the co-adjuvant can be a cytokine (col.3, line 38) and that cytokine can be GM-CSF (col.3, line 50) from a list of 6 cytokines. Again, a second protein that is non-amyloidogenic can be found at, e.g. abstract, col.3, col.6, lines 54-59 and col.7, lines 26-41. Dochniak supplies an example of an amyloidogenic antigen that could be used in Reed’s “one or more antigens”. Although a specific motivation is not necessary, as stated previously, the person of ordinary skill in the art would have been motivated to use Reed’s methods to generate a vaccine as claimed because Reed’s vaccines beneficially contain high-purity, chemically defined adjuvant components that exhibit lot-to-lot consistency and that can be manufactured efficiently on an industrial scale without introducing unwanted or structurally undefined contaminants (see col.2, lines 52-59). This motivation applies to Reed’s entire teachings, including his various adjuvants, such GLA and co-adjuvants, such as GM-CSF.

MPEP § 2141 (I) states:
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight bias" and as a result applying "[r]igid preventative rules that deny factfinders recourse to common sense" (Id.). 
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395…
When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. (Emphasis Added). 
At the time of the invention, all of the reagents were readily available and the technology existed to prepare a topical formulation as claimed and the prior art cited above demonstrated success with the claimed components in separate immunogenic vaccine compositions. Note that an invention can be considered obvious from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose (MPEP §2144.07). There is nothing innovative or unpredictable about the instant generically claimed composition and the combination of its generic elements. The currently claimed 

New Rejection
Claims 1-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dochniak and further in view of Reed et al. and Banerjee et al. (Unique and shared IgE epitopes of Hev b 1 and Hev b 3 in latex allergy. Molecular Immunology Volume 37, Issues 12–13, 1 September 2000, Pages 789-798).
Dochniak and Reed teach as set forth above but fail to teach that the second protein is a protein allergen, per se, as in claim 19. 
Banerjee teaches that Hev b-1, and the closely related Hev b-3, represent two major allergens associated with latex allergy and both allergens stimulate IgE antibody response, have similar IgE antibody reactivity and induce IgE immune cell activation (see e.g. abstract and p.789, first two paragraphs). Banerjee fails to teach a composition comprising the additional claimed components. 
However, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dochniak, Reed and Banerjee to arrive at the combination composition comprising Hev b-1 and Hev b-3.  As recognized the prior art references cited above, each of these antigens is taught to be a latex protein allergen that induces an IgE-mediated immune response, which has been disclosed by Dochniak to be a potential treatment for cancer.  Thus, one of skill in the art would have been motivated to combine the two protein allergens to produce a hyper-allergenic vaccine composition as claimed and would have expected the combination of agents to be beneficial for the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed composition. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
08 May 2021